DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galich et al. (US 5,122,480), in view of Mills et al. (US 5,647,748).
Regarding claim 1, Galich discloses a mounting device (28) for mounting an object (28) on a circuit board (20) and the mounting device located between the object and the circuit board (fig. 1; col. 4, lines 3-14), wherein the object has a through hole (36) and the circuit board has at least one hole (fig. 3: holes, not labeled, shown on circuit board, 20, where pins, 44 are inserted, in the same manner as 38) (figs. 1 and 3; col. 5, lines 23-60); the mounting device comprises: a penetrating portion (annotated fig. 3, below) configured to pass through the through hole of the object in a direction (fig. 1: upward) away from the circuit board and the penetrating portion 
    PNG
    media_image1.png
    613
    732
    media_image1.png
    Greyscale
(top) of the penetrating portion, a shape and a cross section (both: rectangular) of the abutting portion corresponding to a shape and a cross section (rectangular) of the through hole (136) of the object to enable the abutting portion to pass through the through hole (figs. 1-5) and after the abutting portion passes through the through hole, the abutting portion is capable of abutting an edge of an opening of the through hole of the object toward the circuit board (figs. 1-5; col. 4, lines 23-25 and 53-63); and a pin portion (each of 44) disposed on the other end, opposite the abutting portion, of the penetrating portion, the pin portion comprising: at least one pin (pin, 44, indicated in annotated fig. 3, above) configured to pass through the at least one hole of the circuit board and be connected (via welding) to the hole of the circuit board (fig. 1; col. 5, lines 31-36 and 54-62).  Galich also discloses that the pins are connected to the ground plane in the circuit board, i.e. the pins are electrically connected to a conductor in the hole (col. 5, lines 59-62).  Galich, however, does not explicitly disclose that the hole in the circuit board is a plated hole and that the pin is intended to be soldered to the plated hole.
Mills teaches that it is well known to provide a related device (30) for mounting an object (24) on a circuit board (32), the mounting device comprising, inter alia: a pin portion (26, 27) disposed on a bottom end (figs. 3a and 5: bottom, as viewed), opposite an abutting portion (23), 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Galich to incorporate the explicitly plated holes in the circuit board of Mills.  Galich has been cited above as disclosing that the pins of the heat sink are conductive and that they are conductively connected to the ground plane of the circuit board.  Galich, however, is silent as to the mechanism, i.e. plated hole and solder, used to form such an intended connection.  Mills is seen to provide a closely related heat sink, also designed to connect to the ground plane of the circuit board, by way of conductive pins in plated through holes, which are subsequently soldered.  PHOSITA would have known that the connection of a heat sink to the ground plane is common and obviously advantageous in order to enhance heat dissipation capabilities and to aid in preventing EMI (i.e. to form a sort of Faraday cage).  It would have been readily apparent that the electrical connection in Galich would be easily and predictably formed by using a plated through hole and solder connection, as has been performed commonly for many years in the art.  The known advantages included ease of manufacture, as well as reduced costs of fabrication, as solder is easily worked and cheaply obtained.  Moreover the reliable nature of a connection using solder and a plated through hole is was commonly known at the time of filing, and would not have required any special steps or new structures to be employed in the manner intended by Mills.
Regarding claim 2, the modified Galich teaches the method of claim 1 as detailed above, and Galich further discloses that the penetrating portion, the abutting portion, and the pin portion are made of a bent metal strip (figs. 1 and 3; col 5, lines 37-46).
Regarding claim 3, the modified Galich teaches the method of claim 1 as detailed above, and Galich further discloses that the abutting portion (30) is a flat piece and perpendicular (vertical) to the penetrating portion (which extends horizontally in the center), and extends and protrudes from a side (top side) of the penetrating portion (fig. 3).
Regarding claim 4, the modified Galich teaches the method of claim 2 as detailed above, and Galich further discloses that the abutting portion (30) is a flat piece and perpendicular (vertical) to the penetrating portion (which extends horizontally in the center), and extends and protrudes from a side (top side) of the penetrating portion (fig. 3).

    PNG
    media_image2.png
    338
    405
    media_image2.png
    Greyscale
 Regarding claim 9, the modified Galich teaches the method of claim 1 as detailed above, and Galich further discloses that the penetrating portion comprises: two surfaces (inner, groove-side surface, and outer, protrusion-side surface); a groove recessed on one of the surfaces of the penetrating portion; and a protrusion protruding outward on the other surface of the penetrating portion; wherein the groove and the protrusion extend to the pin portion, and the groove and the protrusion correspond to each other in location (annotated fig. 3, right).
Regarding claim 11, the modified Galich teaches the method of claim 1 as detailed above, and Galich further discloses that the pin portion comprises: a first extending portion 
    PNG
    media_image3.png
    446
    605
    media_image3.png
    Greyscale
extending portion being larger than a width of the penetrating portion; two second extending portions bent and formed at two respective ends of the first extending portion; wherein the number of the at least one pin of the pin portion is more than one, and two of the at least one pin are individually mounted on the two second extending portions (annotated fig. 3, directly above).
Claims 5-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galich in view of Mills, further in view of Pearson et al. (US 2002/0114137 A1).
Regarding claims 5 and 6, Galich in view of Mills teaches all of the elements of the current invention as detailed above with respect to claims 1 and 4, respectively.  Modified Galich, however, does not explicitly teach an elastic component sleeved on the penetrating portion, the elastic 24component having two ends and one of the two ends of the elastic component1 being capable of pushing the object away from the circuit board.  
Note: claims 5 and 6 are grouped together in order to avoid an unnecessary duplicative rejection, as the subject matter of the two claims is identical, the only distinction being their dependence.

    PNG
    media_image4.png
    291
    528
    media_image4.png
    Greyscale
Pearson teaches that it is well known to provide a related mounting device (fig. 5; par. 0025: “shock absorbers are mounted serially, or coaxially, with the springs”), having an abutting portion, penetrating portion, and pin portions (annotated fig. 5, below); and including an elastic component (springs) sleeved on the penetrating portion, the elastic 24component having two ends (top and bottom) and one (top) of the two ends of the elastic component1 being capable of pushing the object away from the circuit board (annotated fig. 5; pars. 0025 and 0029-0030).
Note: Pearson does not consistently provide reference numerals for each of the claimed/cited elements, and as such, the annotated figures are included for clarity.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Galich to incorporate the spring sleeves for biasing the object away from the circuit board of Pearson.  As detailed in Pearson, with respect to the prior art (figs. 1-3), a common concern when mounting electronic components on a circuit board is fracturing of the component or the board.  Pearson demonstrates that it was well known to use a spring shock absorber to avoid such destructive results of accidental overtightening or jarring of the product subsequent to assembly.  Spring shock dampers were predictably employed to readily and inexpensively solve the problem of structural failure in circuit boards and components, and there is no indication that any surprising result came from the use of such in the known apparatus of Galich and Mills, nor does it appear that any modifications or special steps were needed to use the known spring dampers.  As such, a PHOSITA would have known that the 
    PNG
    media_image5.png
    333
    328
    media_image5.png
    Greyscale
springs of Pearson would be equally beneficial and readily employed in the disclosed apparatus of Galich. 
Regarding claims 7 and 8, the modified Galich in view of Mills and Pearson further teaches the methods of claims 5 and 6, respectively as detailed above, and Pearson further teaches that it is well known that the pin portion7 further comprises: 8two support portions (see annotated fig. 5: “2nd annotation”, right) formed on a top (above circuit board) of the pin portion, extending 9toward two opposite directions (left and right), and abutted by the other end (bottom, as viewed), opposite the10 object, of the elastic component (annotated fig. 5, directly above; par. 0025).11 
Please refer to claims 5 and 6 regarding the rationale for combination with respect to the biasing spring sleeve element, as it is applicable to claims 7 and 8 as well.  Further, PHOSITA would have recognized that the spring element of Pearson would require a retention element (i.e. “support portions”) in order to restrain the elastic component such that it would be functional.  That is, a compression spring must be bounded on both ends in order to be useful, as is known.
Regarding claim 10, the modified Galich in view of Mills and Pearson teaches the method of claim 8 as detailed above, and Galich further discloses that the penetrating13 1portion comprises: 2two surfaces (inner, groove-side surface, and outer, protrusion-side surface);19 a groove recessed on one of the surfaces of the penetrating portion; and20 a protrusion protruding outward on the other surface (exterior surface) of the penetrating21 portion; 22wherein the groove and the protrusion extend to the pin portion, and23 the groove and the protrusion correspond to each other in location (see annotated fig. 3, with respect to claim 9, above).
Regarding claim 12, the modified Galich in view of Mills and Pearson teaches the method of claim 10 as detailed above, and Galich further discloses a first extending portion  mounted on the penetrating portion and a 11width of the first extending portion being larger than a width of the penetrating12 portion; 13two second extending portions bent and formed at two respective ends14 of the first extending portion; wherein the number of the at least one pin of the15 pin portion is more than one, and two of the at least one pin are individually16 mounted on the two second extending portions (All: see annotated fig. 3, with respect to claim 11, above).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references currently being used in the instant rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729